ACCEPTED
                                                                                 03-15-00044-CV
                                                                                         4970915
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            4/21/2015 1:35:53 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK

                       No. 03-15-00044-CV
                                                                 FILED IN
                      In the Court of Appeals             3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS
                   for the Third Judicial District        4/21/2015 1:35:53 PM
                           Austin, Texas                    JEFFREY D. KYLE
                                                                  Clerk



               TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

                                             Appellant,
                                v.
           MAURIE LEVIN, NAOMI TERR, AND HILARY SHEARD,

                                             Appellees.


                          On Appeal from the
         201st Judicial District Court of Travis County, Texas


                     UNOPPOSED MOTION TO EXTEND
                  TO MAY 27, 2015, THE DEADLINE TO FILE
                      APPELLANT’S OPENING BRIEF

     Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6,

Appellant Texas Department of Criminal Justice requests a 30-day

extension of the deadline to file Appellant’s opening brief. One prior 30-

day extension of this deadline has been sought and received.            This

extension request is not opposed.
     The opening brief is currently due April 27, 2015. The requested

30-day extension, if granted, would make the brief due on or before May

27, 2015.

     There is good reason to grant the requested extension, which is not

sought for any improper purpose. Appellant is represented by new lead

counsel on appeal, and Appellant’s counsel has had and will continue to

have a significant workload in other matters that makes it impossible to

complete by the current deadline a brief that would be helpful to the

Court.      That workload includes, but is not limited to, significant

responsibilities in the following matters:

  • Veasey v. Abbott, No. 14-41127, in the United States Court of

     Appeals for the Fifth Circuit (oral argument preparations;

     argument calendared for April 28, 2015); and

  • Ivy v. Willaims, No. 14-50037, in the United States Court of Appeals

     for the Fifth Circuit (drafting an submitting at the court’s request

     by April 23, 2015, a response to a petition for rehearing en banc in

     a class action suit for statewide injunctive and declaratory relief

     under the Americans with Disabilities Act and Section 504 of the

     Rehabilitation Act).



                                    2
                                 PRAYER

     For these reasons, the Court should extend to May 27, 2015, the

deadline for filing Appellant’s opening brief.




                                     3
Respectfully submitted.

KEN A. PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

SCOTT A. KELLER
Solicitor General

 /s/ Richard B. Farrer
RICHARD B. FARRER
Assistant Solicitor General
State Bar No. 24055470
OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
Tel.: (512) 936-1823
Fax: (512) 474-2697
richard.farrer@texasattorneygeneral.gov

COUNSEL FOR APPELLANT TEXAS DEPARTMENT
OF CRIMINAL JUSTICE




       4
                    CERTIFICATE OF CONFERENCE

     I certify that I conferred by email with counsel for Appellees, Philip

Durst, who indicated that this motion is not opposed.


                                  /s/ Richard B. Farrer
                                  Richard B. Farrer
                                  Counsel for Appellant


                       CERTIFICATE OF SERVICE

     On April 21, 2015, the foregoing document was served via File &

ServeXpress and e-mail on counsel for Appellees:

Philip Durst
Manuel Quinto-Pozos
DEATS, DURST, OWEN & LEAVY, PLLC
1204 San Antonio, Suite 203
Austin, Texas 78701
[Tel] (512) 474-6200
[Fax] (512) 474-7896
pdurst@ddollaw.com
mqp@ddollaw.com

Maurie Amanda Levin
LAW OFFICE OF MAURIE LEVIN
614 South 4th St. #346
Philadelphia, Pennsylvania 19147
[Tel] (512) 294-1540
[Fax] (215) 733-9225
maurielevin@gmail.com
                                /s/ Richard B. Farrer
                               Richard B. Farrer
                               Counsel for Appellant


                                    5